Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Action Is Non-Final, Second Action
Applicants' response to the first Non-Final Office Action mailed 25 April 2022, has been entered and the Remarks therein are fully considered here.
This action is a second Non-Final Office Action based on new grounds under 35 U.S.C. §103 over Saika et al. in view of Furuse et al., and 35 U.S.C. §103 over Kashibuchi et al. in view of Cornell Composting, not necessitated by Applicants’ amendment, received 25 July 2022.

Status of Claims
	Claims 1-10 and 12-17 are pending.
Claim 12 is withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Group III. Election was made with traverse in the reply filed on 28 January 2022 to the Restriction/Election Office Action mailed 27 December 2021.
Claims 1-10 and 13-17 are rejected.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application is a 371 of PCT/JP2017/031327, 08/31/2017.  Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. §119 (a)-(d). The certified copy of JAPAN 2016-168718, 08/31/2016, was filed on 08 January 2019.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).
Claims 1-10 and 13-17 have the effective filing date of 31 August 2016.

Information Disclosure Statement
It was noted in the Non-Final Office Action mailed 25 April 2022 that foreign patent document citation “JP 3868345 B2” on the IDS received 08 January 2019 was not being considered because no copy had been provided.
However, Applicant explains (Remarks, pg. 7, para. III) that said foreign patent document, as filed, is preceded by its English (machine translation) counterpart as publication no. 2004-053491 and application no. 2002-213266, which appears as the first page in the listed document. The original Japanese-language counterpart follows said English translation.
The Examiner now understands the reason for the conflicting document numbering, now considers the document, and applies it in the 103 rejection below.
The information disclosure statement (IDS) submitted on 08 January 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement and all listed documents therein are being considered by the Examiner.

Specification
The objection to the disclosure, with regard to the Abstract containing typographical/grammatical errors in the Non-Final Office Action mailed 25 April 2022, is withdrawn in view of Applicants' amendment received 25 July 2022, in which a replacement abstract was filed.

Claim Rejections - 35 U.S.C. § 103
The rejection of Claims 1-3, 6, 7, 9 and 10 under 35 U.S.C. §103 as being unpatentable over Saika et al. in view of Furuse et al., in the Non-Final Office Action mailed 25 April 2022, is withdrawn.
The rejection of Claim 8 under 35 U.S.C. §103 as being unpatentable over Saika et al. in view of Furuse et al., as applied to claims 1-3, 6, 7, 9 and 10 above, and further in view of Leiwei Chemical Company, in the Non-Final Office Action mailed 25 April 2022, is withdrawn.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 1-3, 6, 7, 9 and 10 are rejected under 35 U.S.C. §103 as being unpatentable over Saika et al. (U.S. Patent No. 6,203,900 B1; Date of Patent: Mar. 20, 2001) in view of Furuse et al. (Japanese Patent Application Publication No. JP07-316488; Date of Pub.: 05 December 1995; see NPL as English machine translation (in EngMT) for page/para. numbers). 
[All references cited in the Non-Final Office Action mailed 25 April 2022.]

Saika et al. addresses some of the limitations of claim 1, and the limitations of claims 2 and 3.
Regarding claim 1, Saika et al. shows a pressure sensitive adhesive sheet for the detection of microorganisms, which comprises a laminate of an adhesive layer mainly composed of a water-soluble polymer (column 2, lines 20-25). The pressure sensitive adhesive sheet was pressed against human face skin (column 16, lines 37-39). The water-soluble polymer which is the main component of the adhesive layer is obtained by the polymerization of water-soluble monomers, including vinyl alcohol [i.e., polyvinyl alcohol] (column 4, lines 49-57). The water-soluble polymer may be an adhesive polymer, such as stilbazolium polyvinyl alcohol. The contact angle with water does not deviate from the range of greater than 90o [i.e., the polyvinyl alcohol is in a solution] (column 8, lines 6-14 [Claim 1-  A method for preparing a specimen for analyzing a resident skin bacterium, the method comprising applying a solution as a film or sheet comprising containing a polyvinyl alcohol polymer to the skin]).
Sufficient recovery of microorganisms can be achieved by pressing the adhesive surface against the test surface for transfer and collection of microorganisms when the adhesive is designed to have a desired peel adhesion without cohesion failure of adhesive layer upon release from the surface (column 4, lines 34-48 [Claim 1- peeling and collecting the film or sheet]).
The pressure sensitive adhesive sheet was laminated on a polycarbonate. The polyester film of the obtained pressure sensitive adhesive sheet was peeled off, and the pressure sensitive adhesive sheet was pressed ten times against different surfaces to collect microorganisms. The pressure sensitive adhesive sheet was set in a funnel and an aqueous dye solution was applied. The solution was filtered by suction. The adhesive of the adhesive pressure sensitive adhesive sheet was dissolved in the dye solution, and only the stained microorganisms were collected and accumulated on the polycarbonate filter. The microorganisms were observed and counted using a fluorescein microscope (column 14, lines 37-55 [Claim 1- dissolving the formed thin-film in an aqueous solvent to extract the specimen]).
	Regarding claim 2, the method for detecting microorganisms of the described invention enables real-time monitoring without culture of microorganisms, and is not limited to the detection of viable cells alone (column 21, lines 1-4 [Claim 2- the resident skin bacterium comprises a live bacterium]).
	Regarding claim 3, according to the method of the described invention using a chromogenic substance as a chromogenic reagent, the substance specifically acts on the cell component of the detection target microorganisms to produce color. Typical examples thereof include fluorescent dye which stains
nucleic acid and protein (column 13, lines 4-9 [Claim 3- the substance present in the stratum corneum comprises one or more selected from a group which includes a nucleic acid] [species election]).
	 
	Saika et al. further shows that one embodiment of the mixed aqueous solution comprising sodium polyacrylate has about 60 saponification degrees (column 17, lines 53-56). A reactive crosslinking agent gives a viscous aqueous solution having a concentration of sodium polyacrylate (a water-soluble polymer) of 20wt% (column 17, lines 58-62). In each example, polymerization is carried out under specific conditions for a specific period of time (e.g., column 13, lines 54-61). 

Saika et al. does not specifically show: 1) applying a solution to the skin so as to form a thin-film and peeling and collecting the formed thin-film [Claim 1]; 2) the polyvinyl alcohol polymer is a polyvinyl alcohol polymer having a degree of saponification of 70 to 99 mol% [Claim 6]; 3) the polyvinyl alcohol polymer is a polyvinyl alcohol polymer having a degree of polymerization of 50 to 3,000 [Claim 7]; 4) the solution comprises 10 to 30 mass% of the polyvinyl alcohol polymer based on a total mass of the solution [Claim 9]; and 5) the solution comprising the polyvinyl alcohol polymer is applied to the skin and is then left at room temperature for 20 minutes or more [Claim 10].

Furuse et al. addresses some of the limitations of claim 1, and the limitations of claims 6, 7, 9 and 10.
Regarding claim 1, Furuse et al. shows a composition prepared by mixing a water-soluble base comprising a specified aqueous PVA solution with a legally designated cosmetic color. The composition can be wetted with sweat when applied to the skin and can be released from the skin with fingers (pg. 1, Abstract [nexus to Saika et al.] [PVA polymer solution applied to the skin]). At the time of the use to the skin, a film maintains the state where the solution is fixed, and after use, it can be exfoliated with a finger (pg. 3, para. [0003]). A long time will be required in order to form a film if the PVA is at less than 10% by weight (pg. 4, para. [0011] [Claim 1- applying a solution to the skin so as to form a thin-film, and peeling and collecting the formed thin-film]). 
Regarding claim 6, the PVA solution produced by the described invention underwent the full saponification (98 to 99 mol %) with the polyvinyl acetate in alkali (pg. 3, para. [0005] [Claim 6- the polyvinyl alcohol polymer is a polyvinyl alcohol polymer having a degree of saponification of 70 to 99 mol%]).
Regarding claim 7, polyvinyl alcohol underwent an average degree of polymerization of 300-700 as a constituent to be used for the skin (pg. 3, para. [0007] [Claim 7- the polyvinyl alcohol polymer is a polyvinyl alcohol polymer having a degree of polymerization of 50 to 3,000]).
Regarding claim 9, the concentration of polyvinyl alcohol is not limited and can appropriately be decided from the viewpoints of, e.g., film formation nature; specifically, it is 10 to 30% by weight, for example (pg. 4, para. [0011] [Claim 9- the solution comprises 10 to 30 mass% of containing the polyvinyl alcohol polymer based on a total mass of the solution]).
Regarding claim 10, when applying the optimum dose of this agent to the skin, the uniform color film was formed on the skin, and the film maintained after that the state where it fixed 60 minutes or more, without generating edging on the skin [Claim 10- the solution comprising the polyvinyl alcohol polymer is applied to the skin and is then left at room temperature for 20 minutes or more]).

Furuse et al. further teaches that the polyvinyl alcohol (PVA) is dissolved in water. The concentration in particular of polyvinyl alcohol is not limited and can appropriately be decided from viewpoints of film formation nature. If the PVA mass% used to form the film is less than 10% by weight, a long time will be required in order to form the film and the viscosity will become too high for application in the skin (pg. 4, para. [0011]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method for preparing a specimen for analyzing a resident skin bacterium, comprising applying a solution comprising a polyvinyl alcohol (PVA) polymer to the skin as a thin film, as shown by Saika et al., by applying the PVA polymer as a solution to the skin and letting the thin film form on the skin [Claim 1], as shown by Furuse et al., with a reasonable expectation of success, because Furuse et al. shows that a solution of polymerized PVA (i.e., PVA polymer) can be applied to the skin and allowed to form a thin film in situ as it dries on the skin. Therefore, one of ordinary skill in the art would expect that the PVA solution, shown by Saika et al., could be formulated for application directly to the skin and dried thereon in order to form a film for collection of microbial specimens, because the PVA polymer film, shown by Furuse et al. is also used to absorb or collect elements on the skin, in this case colorant particles which may have been left by face paint (Furuse et al., pg. 3, para. [0003]). That is, because the PVA polymer film is used as an absorbent in both Saika et al. and Furuse et al., one of ordinary skill in the art would have expected that substituting the PVA polymer film, shown by Saika et al, with the PVA polymer solution, shown by Furuse et al., would lead to the predictable expectation that a film would be formed on the skin and absorb elements from the skin (e.g., a resident skin bacterium) to which said PVA (liquid) polymer is applied (MPEP 2143 (I)(B(3)).
One of ordinary skill in the art would have been motivated to have made that modification, because Saika et al. shows that the pressure sensitive adhesive layer/film can be impregnated with a chromogenic substrate, thereby allowing materials collected on the adhesive layer/film to be identified once the adhesive layer/film has been peeled from the skin surface (Saika et al., column 9, lines 8-9). That is, one of ordinary skill in the art would have been motivated to have formed an adhesive layer, as shown by Saika et al. or adhesive thin film, as shown by Furuse et al., because the adhesive layer/film containing the material of interest (be it microorganisms or skin cells) can be physically handled and manipulated in a variety of ways in order to facilitate identification of said material of interest captured on said adhesive layer/film. 
It would have been further obvious to have prepared the PVA polymer solution to exhibit the properties of: a degree of saponification of 70 to 99 mol% [Claim 6]; a degree of polymerization of 50 to 3,000 [Claim 7]; and 10 to 30 mass% of the polyvinyl alcohol polymer based on a total mass of the solution [Claim 9], and also to have left the PVA polymer thin-film on the skin at room temperature for 20 minutes or more [Claim 10], as shown by Furuse et al., with a reasonable expectation of success, because Furuse et al. teaches that, for the PVA polymer film to perform its desired function, the PVA polymer solution must exhibit certain physical characteristics, with regard to saponification degree, polymerization degree, and PVA mass% of solution. (For example, Furuse et al. teaches that if the PVA mass% used to form the film is less than 10% by weight, a long time will be required in order to form the film and the viscosity will become too high for application in the skin (pg. 4, para. [0011] (see above) (MPEP 2143 (I)(G)).)
In addition, Saika et al. also teaches that solution preparation processes, such as saponification, polymerization and water-soluble polymer mass percent are important to the PVA polymer film process (MPEP 2143 (I)(G)). Therefore, one of ordinary skill in the art of PVA polymer film production would use routine optimization to determine which level of saponification, polymerization, and PVA mass % would be required for the produced PVA polymer film to perform a particular function for a particular purpose (MPEP 2143 (I)(F)). 
That is, although the PVA polymer films, shown by Saika et al. and Furuse et al., are not used to perform the same intended use, one of ordinary skill in the art would understand that the physical properties of the PVA polymer film could be optimized according to any desired parameters in order for the PVA polymer film to perform a particular desired function, barring a showing of criticality for a specific limitation (MPEP 2144 (III)). In addition, the PVA polymer could be formulated either as a liquid or a layer/film prior to application to the skin.
One of ordinary skill in the art would have been motivated to have made those modifications, because Furuse et al. teaches that, for the PVA polymer film to perform its desired function, the PVA polymer solution must exhibit certain physical characteristics, with regard to saponification degree, polymerization degree, and PVA mass% of solution. Therefore, one of ordinary skill in the art of PVA polymer film production would be motivated to optimize the PVA solution, so as to produce a PVA polymer film which exhibits optimal properties for a specific application, e.g., collecting elements, including bacteria, from the skin’s surface. It would have been obvious, and one of ordinary skill in the art of microorganism collection would have been motivated, to have left the PVA polymer film on the skin for whatever period of time was sufficient (e.g., 20 minutes or more) in order to collect the desired amount and type of element to be analyzed on the skin’s surface. For example, one would understand that the longer the PVA polymer film is left on the skin, the more likely it would collect or capture elements resident in small amounts on the skin surface. If the elements resident on the skin are present in large amounts, then the PVA polymer film might be preferably left on the skin for a shorter period of time (MPEP 2144 (I)). 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claim 8 is rejected under 35 U.S.C. §103 as being unpatentable over Saika et al. in view of Furuse et al., as applied to claims 1-3, 6, 7, 9 and 10 above, and further in view of Leiwei Chemical Company (PVA 105 & PVA 205. Datasheet [online]. Copyright 2008, pp. 1-2.
[Leiwei Chemical Company cited in the Non-Final Office Action mailed 25 April 2022.]

Saika et al. in view of Furuse et al., as applied to claims 1-3, 6, 7, 9 and 10 above, do not show: 1) the polyvinyl alcohol polymer is a polyvinyl alcohol polymer having a viscosity of 4 to 60 mPa•s in a 4% aqueous solution at 20°C [Claim 8].

Leiwei Chem. Co. addresses some of the limitations of claim 8.
Leiwei Chem. Co. shows polyvinyl alcohol (PVA) water-soluble resins. Polyvinyl alcohol is widely applied in textile, building, papermaking, packing, timber processing, agriculture, printing, polymer chemical, ceramic, iron and steel, electronic, electrolytic, electroplating and other industries (pg. 1, para. 1 [nexus to Sakai et al. and Furuse et al.] [PVA polymers]).
Regarding claim 8, the product PVA 105 is fully hydrolyzed and has a viscosity of 5.2-6.0 mPa•s. PVA 205 is partially hydrolyzed and has a viscosity of 4.6-5.4 mPa•s (pg. 1, PVA 105 & PVA 205 Tables [Claim 8- the polyvinyl alcohol polymer is a polyvinyl alcohol polymer having a viscosity of 4 to 60 mPa•s]).

Leiwei Chem. Co. further teaches that PVA 105 is an environmental water-soluble high weigh polymer, non-toxic, nonpolluting, has good film forming property, emulsifying property, bond property and the spinning property, mainly used for textile materials, textile finishing agent, paper processing aids, adhesives, emulsifiers, polyvinyl alcohol acetal material, film and Vinylon, high strength and high modulus PVA short fiber, protein fiber (pg. 1, last para. thru pg. 2, lines 1-4). 

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method for preparing a specimen for analyzing a resident skin bacterium, comprising applying a solution comprising a polyvinyl alcohol (PVA) polymer to the skin so as to form a thin-film, as shown by Saika et al. in view of Furuse et al., as applied to claims 1-3, 6, 7, 9 and 10 above, by preparing the PVA polymer with a viscosity property of 4 to 60 mPa•s [Claim 8], as shown by Leiwei Chem. Co., with a reasonable expectation of success, because although the PVA polymer films, shown by Saika et al. and Leiwei Chem. Co., are not used to perform the same intended use (although they both are used as adhesives), one of ordinary skill in the art would understand that the physical properties of the PVA polymer film could be optimized according to any desired parameters in order for the PVA polymer film to perform a particular desired function, barring a showing of criticality for the specific limitation (MPEP 2144 (III)). In addition, the viscosity property could be measured in a 4% PVA solution at 20oC [per Claim 8], just as the viscosity property could be measured at any other wt% solution and temperature, barring a showing of criticality for the specific limitation (MPEP 2144 (III)).
This is especially valid in view of Leiwei Chem. Co. stating that the cited PVA polymers/resins can be used in a wide range of industrial and other activities. That is, one of ordinary skill in the art would understand that any particular PVA polymer film could be produced so as to be incorporated into several different types of methods (e.g., for collecting bacteria or color cosmetic from the skin, as shown by Sakai et al. and Furuse et al.) or any particular PVA polymer film could be produced as an optimized product so as to be incorporated into only one desired application method. It is not clear that the PVA polymer solutions or thin-films, shown in the prior art, could not be used to perform the instantly claimed method. 
One of ordinary skill in the art would have been motivated to have made that modification, because both Saika et al. and Furuse et al. discuss the parameter ‘viscosity’ with regard to their respective PVA polymer films. Specifically, Furuse et al. teaches that if the viscosity is too high, the solution/film will not be able to be applied to the skin (pg. 4, para. [0011]). Therefore, one of ordinary skill in the art of PVA polymer film production would be motivated to optimize the PVA solution, so as to produce a PVA polymer film which exhibits optimal properties for a specific application, e.g., collecting elements, including bacteria, from the skin’s surface. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claim 4 is rejected under 35 U.S.C. §103 as being unpatentable over Kashibuchi et al. (Japanese Patent Application Publication No. JP3868345; Date of Pub.: 19 February 2004; see NPL as English machine translation (in EngMT) for page/para. numbers) in view of SonoPath (Skin/ear smears, slide prep. Datasheet [online] Copyright 2013; pp. 1-3).
[Kashibuchi et al. cited on the IDS submitted 08 January 2019 as English machine translation and original Japanese publication.]

Kashibuchi et al. addresses some of the limitations of claim 4
Regarding claim 4, Kashibuchi et al. shows a method for collecting corneocytes without damaging the volume shape of said corneocyte (pg. 1, Abstract). The described invention provides a means to extract a horny cell (corneocyte) without impairing volume form, and is about to judge the state of the skin more correctly (pg. 3, para. [0004] [Claim 4- A method for preparing a specimen for observing a shape of a stratum corneum]).
The horny cell extraction tools of the described invention coat a water-soluble adhesive agent on a base material. The water-soluble adhesive agent is a high molecular compound which is mixed with water and present as a gel of sticky material. The water-soluble adhesive agent can be, minimally, polyvinyl alcohol (pg. 4, para. [0006] [Claim 4- a solution comprising a polyvinyl alcohol polymer]).
The water-soluble adhesive agent with base is pasted to a corneocyte collecting part (pg. 1, Abstract [Claim 4- applying the solution to the skin]).
As for the thickness of the film of the water-soluble adhesive agent occurred by this coating, 0.1-10 mm is preferable (pg. 4, para. [0006] [Claim 4- so as to form a thin-film]).
Said horny cell extraction tool sticks to a donor site of a horny cell, is dried, solidified, and then exfoliated. The adhesive agent is dissolved in an aqueous carrier in order to disperse and distribute the horny cells (pg. 4, cont. para. [0005] [Claim 4- peeling and  collecting the formed thin-film, dissolving and removing the polyvinyl alcohol polymer]).
An example of the collection of horny cells from the skin describes extraction of horny cells using an adhesive tape, fixing it on a glass slide, dissolving the organic solvent, and observing the cells (pg. 3, para. [0002] [Claim 4- peeling and collecting the horny cell extraction tool, immobilizing the peeled and collected horny cell extraction tool to a support for microscopic observation, dissolving and removing the polyvinyl alcohol polymer (pg. 3, para. [0002]). 

	In summary, Kashibuchi et al. shows a means to extract a horny cell (corneocyte) without impairing its volume form. A water-soluble adhesive agent is coated on a base material. The water-soluble adhesive agent is soaked in an aqueous carrier so as to coat the surface of the base material, thus providing a horny cell extraction tool. The horny cell extraction tool is adhered to a donor site of a horny cell (i.e., skin), where it is dried and solidified. It is then exfoliated and dissolved in an aqueous carrier in order to distribute and disperse the horny cells that had been fixed to the adhesive agent. The horny cell can be extracted without impairing the form of the horny cell (pg. 4, cont. para. [0005]). 

	Kashibuchi et al. does not show: 1) immobilizing the peeled and collected thin-film to a support for microscopic observation, and dissolving and removing the polyvinyl alcohol polymer, then performing drying [Claim 4].

	SonoPath addresses some of the limitations of claim 4.
	Regarding claim 4, SonoPath shows a method for preparing skin smears onto a glass slide. Press and roll a cotton swab along the affected skin. It may help to very lightly moisten swab with saline. Roll the swab in several spots on a new slide and allow to air dry. Move a flame back and forth under the sample area for about 10 seconds, to help fix the cells to the slide (pg. 1, Figures 1 thru 3 [Claim 4- then performing drying]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method for  preparing a specimen for observing a shape of a stratum corneum, as shown by Kashibuchi et al., by immobilizing the peeled and collected thin-film to a support for microscopic observation, and dissolving and removing the polyvinyl alcohol polymer [Claim 4], with a reasonable expectation of success, because Kashibuchi et al. shows a horny extraction tool example (an adhesive tape) that is immobilized to a support for microscopic examination (i.e., a glass slide) followed by the step of dissolving and removing the organic solvent polymer (e.g., PVA) (MPEP 2143 (I)(G)).
In addition, barring a showing of criticality for the specific limitation, it would have been obvious to have immobilized the dried and exfoliated formed thin-film to a support for microscopic observation before dissolving and removing the PVA polymer (rather than dissolving and removing the PVA polymer before immobilizing collected skin cells, as exemplarily shown by Kashibuchi et al.), so as to optimize the method steps by eliminating a separate cell collection step (e.g., centrifugation), thereby streamlining and expediting performance of the method (MPEP 2144.05 (II)(A) and (III)(A)).
It would have been further obvious to have collected samples from a stratum corneum using a thin-film, peeling and immobilizing the thin-film to a support for microscopic examination (e.g., a glass slide, as shown by Kashibuchi et al., pg. 3, para. [0002]), and then performing drying of the sample after the solvent/adhesive/fixative has been dissolved and removed [Claim 4], as shown by SonoPath, with a reasonable expectation of success, because SonoPath shows that skin cells can be fixed to a support for microscopic observation by performing drying on said support holding the skin cell sample (MPEP 2143 (I)(G)).
One of ordinary skill in the art would have been motivated to have made that modification, because SonoPath shows that drying the skin cell samples on the glass slide (specifically, by heat-fixing the cells) enables the researcher to then apply a stain to aid in the examination of the microscopic sample (pg. 2, Fig. 5). In addition, SonoPath teaches that the described technique can be used for preparation of any sample that can be dried on a slide, including skin and ear smears, aspirates, and urine sediment (pg. 3, last para.). That is, this method has the desirable level of versatility in that most any cell types and/or biological samples can be dried in this manner.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claim 5 is rejected under 35 U.S.C. §103 as being unpatentable over Kashibuchi et al. in view of SonoPath, as applied to claim 4 above, and further in view of Saika et al. (U.S. Patent No. 6,203,900 B1; Date of Patent: Mar. 20, 2001).
[Saika et al. cited in the Non-Final Office Action mailed 25 April 2022.]

Kashibuchi et al. in view of SonoPath, as applied to claim 4 above, do not show: 1) the immobilization is performed by affixing the thin-film to an immobilizing agent applied to the support for microscopic observation [Claim 5].

Saika et al. addresses the limitations of claim 5.
Saika et al. shows a pressure sensitive adhesive sheet, which comprises a laminate of an adhesive layer mainly composed of a water-soluble polymer (column 2, lines 20-25 [nexus to Kashibuchi et al.] [a water-soluble adhesive agent in a composition]). The pressure sensitive adhesive sheet was pressed against human face skin (column 16, lines 37-39 [nexus to Kashibuchi et al.] [sampling horny skin cells]). The water soluble polymer may be an adhesive polymer, such as stilbazolium polyvinyl alcohol (column 8, lines 6-14 [nexus to Kashibuchi et al.] [the water-soluble adhesive agent can be PVA]).
Regarding claim 5, the pressure sensitive adhesive sheet of the described invention consisting of adhesive layer mainly composed of a water-soluble polymer and water-permeable membrane may be laminated on a support to support the water-permeable membrane. Examples of the water-permeable support include paper, woven fabric, nonwoven fabric and porous film, which are water-permeable themselves, and water impermeable paper, woven fabric, nonwoven fabric and porous film which can be made water-permeable by forming through-holes. For example, polyethylene laminated paper; nonwoven fabric, such as rayon, polyester and cotton, which is laminated on polypropylene can be used (column 6, lines 41-65). The face of the water-permeable membrane has a smoothness which can be determined by observation of the cross section of water-permeable membrane with an electron microscope and obtaining the difference between the top of a convex surface and the bottom of a concave surface of the membrane. When the smoothness is not more than 20μm, the microscope can be focused on the microorganisms, thus facilitating counting (column 6, lines 29-40 [Claim 5- the immobilization is performed by affixing the thin-film to an immobilizing agent applied to the support for microscopic observation]).

Compare to Applicant’s examples of immobilizing agents which include cellulose and polyester (originally-filed specification, pg. 20, para. [0031]). 

Saika et al. further shows that one embodiment of the mixed aqueous solution comprising sodium polyacrylate has about 60 saponification degrees (column 17, lines 53-56). A reactive crosslinking agent gives a viscous aqueous solution having a concentration of sodium polyacrylate (a water-soluble polymer) of 20wt% (column 17, lines 58-62). In each example, polymerization is carried out under specific conditions for a specific period of time (e.g., column 13, lines 54-61). 

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method for  preparing a specimen for observing a shape of a stratum corneum, as shown by Kashibuchi et al. in view of SonoPath, as applied to claim 4 above, by affixing the thin-film to an immobilizing agent applied to the support for microscopic observation [Claim 5], as shown by Saika et al., with a reasonable expectation of success, because Saika et al. shows an adhesive layer comprised of a water-soluble adhesive polymer, which may be polyvinyl alcohol, which is the film composition comprising a water-soluble adhesive agent, shown by Kashibuchi et al. (MPEP 2143 (I)(G)).
One of ordinary skill in the art would have been motivated to have made that modification, because Saika et al. teaches that the incorporation of a specific type of immobilizing water-permeable membrane as laminate to a microscopic support could facilitate the visualization, and the counting of the material of interest (e.g., microorganisms collected from skin, as shown by Saika et al. or the corneocytes, shown by Kashibuchi et al.).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claims 13, 14, 16 and 17 are rejected under 35 U.S.C. §103 as being unpatentable over Kashibuchi et al. in view of SonoPath, as applied to claim 4 above, and further in view of Furuse et al. (Japanese Patent Application Publication No. JP07-316488; Date of Pub.: 05 December 1995; see NPL as English machine translation (in EngMT) for page/para. numbers).
[Furuse et al. cited in the Non-Final Office Action mailed 25 April 2022.]

Kashibuchi et al. in view of SonoPath, as applied to claim 4 above, do not show: 1) the polyvinyl alcohol polymer is a polyvinyl alcohol polymer having a degree of saponification of 70 to 99 mol% [Claim 13]; 2) the polyvinyl alcohol polymer is a polyvinyl alcohol polymer having a degree of polymerization of 50 to 3,000 [Claim 14]; 3) the solution comprises 10 to 30 mass% of the polyvinyl alcohol polymer based on a total mass of the solution [Claim 16]; and 4) the solution comprising the polyvinyl alcohol polymer is applied to the skin and is then left at room temperature for 20 minutes or more [Claim 17].



Furuse et al. addresses the limitations of claims 13, 14, 16 and 17.
Furuse et al. shows a composition prepared by mixing a water-soluble base comprising a specified aqueous PVA solution with a legally designated cosmetic color. The composition can be wetted with sweat when applied to the skin and can be released from the skin with fingers (pg. 1, Abstract [nexus to Kashibuchi et al.] [PVA polymer solution applied to the skin]). At the time of the use to the skin, a film maintains the state where the solution is fixed, and after use, it can be exfoliated with a finger (pg. 3, para. [0003]). A long time will be required in order to form a film if the PVA is at less than 10% by weight (pg. 4, para. [0011] [nexus to Kashibuchi et al.] [the PVA polymer solution is a film]). 
Regarding claim 13, the PVA solution produced by the described invention underwent the full saponification (98 to 99 mol %) with the polyvinyl acetate in alkali (pg. 3, para. [0005] [Claim 6- the polyvinyl alcohol polymer is a polyvinyl alcohol polymer having a degree of saponification of 70 to 99 mol%]).
Regarding claim 14, polyvinyl alcohol underwent an average degree of polymerization of 300-700 as a constituent to be used for the skin (pg. 3, para. [0007] [Claim 7- the polyvinyl alcohol polymer is a polyvinyl alcohol polymer having a degree of polymerization of 50 to 3,000]).
Regarding claim 16, the concentration of polyvinyl alcohol is not limited and can appropriately be decided from the viewpoints of, e.g., film formation nature; specifically, it is 10 to 30% by weight, for example (pg. 4, para. [0011] [Claim 9- the solution comprises 10 to 30 mass% of containing the polyvinyl alcohol polymer based on a total mass of the solution]).
Regarding claim 17, when applying the optimum dose of this agent to the skin, the uniform color film was formed on the skin, and the film maintained after that the state where it fixed 60 minutes or more, without generating edging on the skin [Claim 10- the solution comprising the polyvinyl alcohol polymer is applied to the skin and is then left at room temperature for 20 minutes or more]).

Furuse et al. further teaches that the polyvinyl alcohol (PVA) is dissolved in water. The concentration in particular of polyvinyl alcohol is not limited and can appropriately be decided from viewpoints of film formation nature. If the PVA mass% used to form the film is less than 10% by weight, a long time will be required in order to form the film and the viscosity will become too high for application in the skin (pg. 4, para. [0011]). 

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method for  preparing a specimen for observing a shape of a stratum corneum, as shown by Kashibuchi et al. in view of SonoPath, as applied to claim 4 above, by preparing the PVA polymer solution to exhibit the properties of: a degree of saponification of 70 to 99 mol% [Claim 13]; a degree of polymerization of 50 to 3,000 [Claim 14]; and 10 to 30 mass% of the polyvinyl alcohol polymer based on a total mass of the solution [Claim 16], and also to have left the PVA polymer thin-film on the skin at room temperature for 20 minutes or more [Claim 17], as shown by Furuse et al., with a reasonable expectation of success, because Furuse et al. teaches that, for the PVA polymer film to perform its desired function, the PVA polymer solution must exhibit certain physical characteristics, with regard to saponification degree, polymerization degree, and PVA mass% of solution. (For example, Furuse et al. teaches that if the PVA mass% used to form the film is less than 10% by weight, a long time will be required in order to form the film and the viscosity will become too high for application in the skin (pg. 4, para. [0011] (see above) (MPEP 2143 (I)(G)).)
In addition, Saika et al. (cited per claim 5) also teaches that solution preparation processes, such as saponification, polymerization and water-soluble polymer mass percent are important to the PVA polymer film process (MPEP 2143 (I)(G)). Therefore, one of ordinary skill in the art of PVA polymer film production would use routine optimization to determine which level of saponification, polymerization, and PVA mass % would be required for the produced PVA polymer film to perform a particular function for a particular purpose (MPEP 2143 (I)(F)). 
That is, although the PVA polymer films, shown by Saika et al. and Furuse et al., are not used to perform the same intended use, one of ordinary skill in the art would have understood that the physical properties of the PVA polymer film could be optimized according to any desired parameters in order for the PVA polymer film to perform a particular desired function, barring a showing of criticality for a specific limitation (MPEP 2144 (III)). That is, the PVA polymer films could be formulated to adhere to microorganisms, as shown by Saika et al., colorant particles, as shown by Furuse et al., and/or corneocytes, as shown by Kashibuchi et al.
One of ordinary skill in the art would have been motivated to have made those modifications, because Furuse et al. teaches that, for the PVA polymer film to perform its desired function, the PVA polymer solution must exhibit certain physical characteristics, with regard to saponification degree, polymerization degree, and PVA mass% of solution. Therefore, one of ordinary skill in the art of PVA polymer film production would be motivated to optimize the PVA solution, so as to produce a PVA polymer film which exhibits optimal properties for a specific application, e.g., collecting elements, including bacteria or skin cells, from the skin’s surface. It would have been obvious, and one of ordinary skill in the art of microorganism collection would have been motivated, to have left the PVA polymer film on the skin for whatever period of time was sufficient (e.g., 20 minutes or more) in order to collect the desired amount and type of element to be analyzed on the skin’s surface. For example, one would understand that the longer the PVA polymer film is left on the skin, the more likely it would be to collect or capture elements resident in small amounts on the skin surface. If the elements resident on the skin are present in large amounts, then the PVA polymer film might be preferably left on the skin for a shorter period of time (MPEP 2144 (I)). 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claim 15 is rejected under 35 U.S.C. §103 as being unpatentable over Kashibuchi et al. in view of SonoPath, as applied to claim 4 above, and further in view Leiwei Chemical Company (PVA 105 & PVA 205. Datasheet [online]. Copyright 2008, pp. 1-2.
[Leiwei Chemical Company cited in the Non-Final Office Action mailed 25 April 2022.]

Kashibuchi et al. in view of SonoPath, as applied to claim 4 above, do not show: 1) the polyvinyl alcohol polymer is a polyvinyl alcohol polymer having a viscosity of 4 to 60 mPa•s in a 4% aqueous solution at 20°C [Claim 15].

Leiwei Chem. Co. addresses some of the limitations of claim 15.
Leiwei Chem. Co. shows polyvinyl alcohol (PVA) water-soluble resins. Polyvinyl alcohol is widely applied in textile, building, papermaking, packing, timber processing, agriculture, printing, polymer chemical, ceramic, iron and steel, electronic, electrolytic, electroplating and other industries (pg. 1, para. 1 [nexus to Kashibuchi et al., Sakai et al. and Furuse et al.] [PVA polymers]).
Regarding claim 15, the product PVA 105 is fully hydrolyzed and has a viscosity of 5.2-6.0 mPa•s. PVA 205 is partially hydrolyzed and has a viscosity of 4.6-5.4 mPa•s (pg. 1, PVA 105 & PVA 205 Tables [Claim 8- the polyvinyl alcohol polymer is a polyvinyl alcohol polymer having a viscosity of 4 to 60 mPa•s]).

Leiwei Chem. Co. further teaches that PVA 105 is an environmental water-soluble high weigh polymer, non-toxic, nonpolluting, has good film forming property, emulsifying property, bond property and the spinning property, mainly used for textile materials, textile finishing agent, paper processing aids, adhesives, emulsifiers, polyvinyl alcohol acetal material, film and Vinylon, high strength and high modulus PVA short fiber, protein fiber (pg. 1, last para. thru pg. 2, lines 1-4). 

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method for  preparing a specimen for observing a shape of a stratum corneum, as shown by Kashibuchi et al. in view of SonoPath, as applied to claim 4 above, by preparing the PVA polymer with a viscosity property of 4 to 60 mPa•s [Claim 15], as shown by Leiwei Chem. Co., with a reasonable expectation of success, because although the PVA polymer films, shown by Kashibuchi et al. and Leiwei Chem. Co., are not used to perform the same intended use (although they both are used as adhesives), one of ordinary skill in the art would understand that the physical properties of the PVA polymer film could be optimized according to any desired parameters in order for the PVA polymer film to perform a particular desired function, barring a showing of criticality for the specific limitation (MPEP 2144 (III)). In addition, the viscosity property could be measured in a 4% PVA solution at 20oC [per claim 15], just as the viscosity property could be measured at any other wt% solution and temperature, barring a showing of criticality for the specific limitation (MPEP 2144 (III)).
This is especially valid in view of Leiwei Chem. Co. stating that the cited PVA polymers/resins can be used in a wide range of industrial and other activities. That is, one of ordinary skill in the art would understand that any particular PVA polymer film could be produced so as to be incorporated into several different types of methods (e.g., for collecting corneocytes/horny cells or microorganisms from the skin, as shown by Kashibuchi et al. and Saika et al., respectively) or any particular PVA polymer film could be produced as an optimized product so as to be incorporated into only one desired application method. It is not clear that the PVA polymer solutions or thin-films, shown in the prior art, could not be used to perform the instantly claimed method. 
One of ordinary skill in the art would have been motivated to have made that modification, because both Saika et al. and Furuse et al. discuss the parameter ‘viscosity’ with regard to their respective PVA polymer films. Specifically, Furuse et al. teaches that if the viscosity is too high, the solution/film will not be able to be applied to the skin (pg. 4, para. [0011]). Therefore, one of ordinary skill in the art of PVA polymer film production would be motivated to optimize the PVA solution, so as to produce a PVA polymer film which exhibits optimal properties for a specific application, e.g., collecting elements, including corneocytes/horny cells, from the skin’s surface, as shown by Kashibuchi et al., microorganisms, shown by Saika et al., and colorant particles, shown by Furuse et al.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant’s arguments, pp. 8-10, filed 25 July 2022, with respect to the prior art references cited in the 35 U.S.C. §103 rejections, have been fully considered but they are not persuasive.

1. Applicant remarks (pg. 8, para. 3 thru pg. 9, para. 1) that Saika discloses applying a film or sheet to the skin, rather than applying a solution to the skin. In Saika, the solution is dried to obtain a pressure sensitive adhesive sheet, which is pressed against the skin. On the contrary, in claim 1 and in the present application, the PVA solution is applied to the skin, and then a thin-film form and is peeled off. Therefore, the solution is not applied as a sheet or film, but the film forms after application of the solution. The description regarding the contact angle does not mean that the adhesive layer of Saika is a solution. This is also clear from the teachings of Saika disclosing that the pressure sensitive adhesive sheet is produced by applying an aqueous solution containing specific components to a water-permeable membrane and dried at 10°C to 200oC.
However, in response to Applicant, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). These limitations are taught by the references of Saika et al. and Furuse et al.

2. Applicant remarks (pg. 9, para. 2 thru pg. 10, para. 1) that the pressure sensitive adhesive sheet of Saika uses a support or a water-permeable membrane. For this reason, the sheet has problems that the range allowing collection of resident skin bacteria or the like is limited by the shape of the sheet and that the components collected cannot be subjected to further analysis in a quantitative manner as in the case of a tape stripping method. In addition, since the dried sheet is applied to the skin in Saika, there is a concern that the collection rate may vary depending on the pressure applied on the sheet. In contrast, according to the claimed method, a solution containing a polyvinyl alcohol polymer is applied to the skin, and thus the PVA adheres tightly to the skin regardless of the degree of pressure and resident skin bacteria and/or substances present in the stratum corneum can be collected sufficiently.
However, in response to Applicant, it is clear that the adhesive layer, shown by Saika et al., can be used to enumerate microorganisms by subjecting the peeled thin-film form to a dye rinse. The rinse stains the microorganisms, which, in turn, can be counted (e.g., Saika et al., column 14, Example 2). In addition, with regard to the collection efficiency of the instantly-claimed method, it is well known that to be of probative value, any objective evidence should be supported by actual proof. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965) (MPEP 716.01(c)(I)(II)). In addition, it is well known that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). That is, the cited rejections with regard to the claimed subject matter do not rely on Saika et al. alone.

	3. Applicant remarks (pg. 10, para. 3) that Furuse is unrelated to the present application or to Saika, as Furuse is directed to a composition used of painting skin or a container, and is not related to a method for preparing a specimen for analyzing a resident skin bacterium and/or a substance present in the stratum corneum or observing the shape of the stratum corneum. The formed film of Furuse is discarded after peeling. A person of ordinary skill in the art would not have turned to the disclosure of Furuse, which is not analogous to the present application,. and certainly would not have been motivated to combine the teachings of Saika, directed to a pressure sensitive
adhesive sheet for detection of microorganisms, with Furuse, directed to a composition for painting skin or a container.
However, in response to Applicant, although the intended use of the thin-film form differs between Furuse et al. and Saika et al., the PVA thin-film forms that result are prepared in the same manner and are both amenable to skin application. Therefore, barring a showing that the thin-film form, shown by Furuse et al., could not be used for the intended purpose shown by Saika et al., it would have been obvious to one of ordinary skill in the art to have modified the PVA adhesive layer, shown by Saika et al., by applying the PVA thin-film form characteristics, shown by Furuse et al. Furuse et al. was cited to show that the PVA polymer can be prepared so as to have specific chemical and physical characteristics, i.e., a specific degree of saponification, a specific degree of polymerization, and specific level of viscosity. Therefore, one of ordinary skill in the art would understand that any thin-film form prepared with a PVA polymer, shown in the prior art, could be developed according to these specific physical characteristics, depending on the intended use of said PVA thin-film form.
In addition, Saika et al. further shows embodiments in which the degree of saponification and level of viscosity are measured (see Saika et al. in the 103 rejection above at column 17, lines 53-56 and column 17, lines 58-62). That is, Saika et al. acknowledges that the described PVA adhesive layer has these specific physical properties and, therefore, it would have been obvious to one of ordinary skill in the art of PVA thin-film form preparation to have considered modifying the PVA adhesive layer, shown by Saika et al., by applying a specific degree of saponification, a specific degree of polymerization, and specific level of viscosity to the PVA polymer used in the preparation method.

Conclusion
No claims are allowed.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651     

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631